Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 1 of 8




                                                         DATE FILED: August 10, 2020 4:44 PM
   DISTRICT COURT, CITY AND COUNTY OF DENVER,
                                           FILING ID: AA0B09A2AC662
   STATE OF COLORADO                       CASE NUMBER: 2020CV31723
   Court Address: 1437 Bannock Street
                  Denver, CO 80202
   Phone:         (720) 865-8301

   STEVE RUIZ, on behalf of himself and all others similarly
   situated;
   ADAM MOREHEAD, on behalf of himself and all others
   similarly situated,
           Plaintiffs,
   v.
                                                                  COURT USE ONLY
   THE COLORADO DEPARTMENT OF CORRECTIONS;
   DAVID JOHNSON, in his official capacity;
   DEAN WILLIAMS, in his official capacity,
           Defendants.
   Attorneys for Plaintiffs:
   Bill S. Finger, #7224
   Casey J. Leier, #45155                                       Case Number:
   FINGER LAW PC
   29025-D Upper Bear Creek Road                                Div.:
   Evergreen, Colorado 80439
   Telephone:        (303) 674-6955
   Email:            bill@fingerlawpc.com
                     casey@fingerlawpc.com

   Paul F. Lewis, #14183
   Michael D. Kuhn, #42784
   Andrew E. Swan, #46665
   LEWIS | KUHN | SWAN PC
   620 North Tejon Street, Suite 101
   Colorado Springs, Colorado 80903
   Telephone:      (719) 694-3000
   Email:           plewis@lks.law
                    mkuhn@lks.law
                   aswan@lks.law

        FIRST AMENDED COLLECTIVE ACTION COMPLAINT AND JURY DEMAND
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 2 of 8




         Plaintiffs Steve Ruiz and Adam Morehead, by and through counsel, Finger Law PC and
  Lewis Kuhn Swan PC, on behalf of themselves and all others similarly situated, submit their First
  Amended Collective Action Complaint and Jury Demand (“First Amended Complaint”) as
  follows:
                                          INTRODUCTION
          1.     This action is brought on behalf of all community parole officers, community parole
  officer team leads, and individuals holding comparable positions with different titles (collectively
  “Parole Officers” or, when used in the singular, “Parole Officer”) employed by the Colorado
  Department of Corrections within the last three years, plus any period of tolling.

          2.    This case is brought as a collective action under 29 U.S.C. § 216(b) of the Fair
  Labor Standards Act of 1938 (“FLSA”). Plaintiffs Steve Ruiz (“Mr. Ruiz”) and Adam Morehead
  (“Mr. Morehead”) allege that Defendants violated the FLSA, 29 U.S.C. §§ 201 et seq., by failing
  to pay Parole Officers overtime compensation for all hours worked over forty (40) in any single
  workweek. Specifically, Mr. Ruiz and Mr. Morehead allege that Defendants failed to properly
  compensate Parole Officers for time during which they were on call in the course and scope of
  their employment.

                                               PARTIES

         3.      Mr. Ruiz is an adult individual who is domiciled and resides in Denver, Colorado.

         4.     Mr. Ruiz has been, and remains, employed by Defendants in the Westminster,
  Colorado office as a Parole Officer.

         5.      Mr. Morehead is an adult individual who is domiciled and resides in Dacono,
  Colorado.

         6.     Mr. Morehead has been, and remains, employed by Defendants in the Westminster,
  Colorado office as a Parole Officer.

         7.      The Colorado Department of Corrections (the “DOC”) is the State of Colorado’s
  department operating the State’s prisons and, through the DOC’s Adult Parole Division,
  supervising community-based inmates and parolees. The DOC operates numerous Adult Parole
  Division offices throughout the State of Colorado.

          8.      David Johnson (“Mr. Johnson”) is the DOC’s Director of Adult Parole and oversees
  the DOC’s Adult Parole Division. As Director of Adult Parole of the DOC, Mr. Johnson oversees
  the pay practices and staffing decisions of Parole Officers. Mr. Johnson is sued herein in his official
  capacity.

         9.       Dean Williams (“Mr. Williams”) is the DOC’s Executive Director. As Executive
  Director of the DOC, Mr. Williams ultimately oversees the pay practices and staffing decisions of


                                                    2
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 3 of 8




  the DOC. Mr. Williams is sued herein in his official capacity.

        10.     Mr. Johnson, Mr. Williams, and the DOC are referred to collectively as
  “Defendants” unless otherwise specified.

                                  JURISDICTION AND VENUE

         11.    This Court has personal jurisdiction over Defendants because, among other things,
  Defendants are, or operate on behalf of, components of the government of the State of Colorado
  and, as to Mr. Johnson and Mr. Williams, because they are domiciled, reside, and work in
  Colorado.

         12.    Venue is proper in this judicial district pursuant to Colo. R. Civ. P. 98 because the
  acts and omissions alleged in this First Amended Complaint occurred, in part, in the City and
  County of Denver. The DOC’s Adult Parole Division is headquartered in the City and County of
  Denver.

                           COLLECTIVE ACTION ALLEGATIONS

          13.     Mr. Ruiz and Mr. Morehead seek to prosecute their FLSA claim as an “opt-in”
  collective action on behalf of all persons who are or were employed by Defendants as Parole
  Officers at any time in the last three (3) years, plus any period of tolling, through the entry of
  judgment in this case and were not paid overtime for all hours worked in excess of forty (40) in a
  workweek (“Collective”).

          14.    Mr. Ruiz and Mr. Morehead will fairly and adequately protect the interests of the
  members of the Collective and have retained counsel who are experienced and competent in the
  fields of wage and hour law and collective action litigation. Neither Mr. Ruiz nor Mr. Morehead
  have any interest contrary to or in conflict with the members of the Collective.

         15.     The members of the Collective are similarly situated because, among other things,
  they were all victims of the same DOC-wide policies and procedures that failed to pay them all
  the wages, and at the correct overtime rate, to which they are entitled under the FLSA.

                                    STATEMENT OF FACTS

        16.     Mr. Ruiz has been employed by Defendants as a Parole Officer from on or about
  May 18, 1987 through the present.

          17.     Mr. Morehead has been employed by Defendants as a Parole Officer (and currently
  has the title Community Parole Officer-Team Lead) from on or about November 1, 1997 through
  the present. Mr. Morehead was named Team Lead Community Parole Officer on or about
  November 1, 2007.



                                                  3
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 4 of 8




          18.     Mr. Ruiz’s job duties involve overseeing the compliance of certain community-
  based inmates and parolees with employment and drug and alcohol requirements. Mr. Ruiz
  completes his job duties both from the DOC parole office in Westminster, Colorado and via home
  visits and other remote communications with parolees.

          19.     Mr. Morehead’s job duties involve overseeing the compliance of certain
  community-based inmates and parolees with employment and drug and alcohol requirements. Mr.
  Morehead spends approximately one-half of his work time performing these job duties. Mr.
  Morehead spends approximately one-half of his work time performing his “team lead” job duties.
  Mr. Morehead’s team lead job duties do not involve the power to hire or fire, to impose discipline,
  or to set work schedules. Mr. Morehead completes his job duties both from the DOC parole office
  in Westminster, Colorado and via home visits and other remote communications with parolees.

          20.    Defendants compensated, and continue to compensate, Parole Officers on a salary
  basis though (properly) classify Parole Officers as non-exempt from applicable wage and hour
  laws. When Parole Officers work fewer than forty (40) hours in a workweek, their pay is docked
  or they are required to use paid time off.

          21.     While employed by Defendants, Mr. Ruiz and Mr. Morehead routinely worked, and
  continue to work, more than forty (40) hours per workweek. Specifically, in addition to the typical
  forty (40) hours per workweek, Mr. Ruiz and Mr. Morehead are frequently required to be on call
  from the end of a regular shift (i.e., 5:00 p.m.) through the beginning of the next shift (i.e., 8:00
  a.m. the following day). During this on-call time, Mr. Ruiz and Mr. Morehead must promptly
  respond to frequent calls, many of which require travel to meet with parolees under their
  supervision. For example, during the week of June 1 through June 7, 2018, Mr. Ruiz worked more
  than eighty (80) hours when including the time he spent on call. On June 3, 2018, Mr. Ruiz received
  six (6) calls while on call and, of the six (6) calls, was obligated to physically travel to meet with
  parolees on five (5) occasions that shift alone. During the week of June 15 through June 21, 2018,
  Mr. Morehead worked more than ninety (90) hours when including the time he spent on call. On
  June 16, 2018, Mr. Morehead received six (6) calls while on call and, of the six (6) calls, was
  obligated to physically travel to meet with parolees on four (4) occasions that shift alone.

         22.      While working on call, Mr. Ruiz and Mr. Morehead must be promptly available to
  confer with parolees and geographically proximate to parolees’ residences for purposes of in-
  person checks. These requirements prohibit Mr. Ruiz and Mr. Morehead from using the on-call
  time for their own purposes. They are not free to engage in personal activities such as going to the
  movies, going out for dinner, and consuming alcohol. While on call, Mr. Ruiz and Mr. Morehead
  must be able to respond within minutes.

          23.      During their on-call work, Mr. Ruiz’s and Mr. Morehead’s time is controlled by
  Defendants, and they are not completely and specifically relieved from all duty. Such on-call time
  is an essential part of their jobs and requires the expenditure of significant physical and/or mental
  energy. Mr. Ruiz and Mr. Morehead are contacted at least once, and often far more, during virtually
  all on-call shifts.


                                                    4
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 5 of 8




          24.     While on call, Mr. Ruiz and Mr. Morehead are issued State-issued vehicles and
  State-issued firearms.

          25.     On-call time is not completely optional. To the contrary, the DOC acknowledges
  that the position of Parole Officer “requires periodic on-call or call backs after hours on a 24/7
  basis[.]” See Job Bulletin dated December 23, 2019, attached as Exhibit 1. Indeed, the DOC even
  has activity codes for this on-call time (i.e., 8807 for “After hours field work IN” and 8814 for
  “After hours field work OUT”).

          26.     Defendants’ policies (“Administrative Regulations” or “ARs”) specify that Parole
  Officers are required to take overtime on-call shifts when there are not enough volunteers for such
  shifts.

         27.     The DOC maintains a minimal staffing level of Parole Officers which has created,
  and continues to create, an ongoing need for Parole Officers to take overtime shifts.

          28.     Defendants, however, failed to pay Mr. Ruiz and Mr. Morehead for their work over
  forty (40) hours per workweek, much less at the proper overtime rate, in violation of the FLSA.

         29.     Because Parole Officers typically work forty (40) hours per workweek not
  including any on-call time, any such on-call time requires compensation at the applicable overtime
  rate.

          30.     Upon information and belief, Parole Officers routinely worked, and continue to
  work, over forty (40) hours in multiple workweeks. Defendants have failed to pay for this time in
  violation of the FLSA.

         31.      Defendants have in place inadequate timekeeping methods for tracking and
  recording the time their Parole Officers spend on call. Specifically, Defendants do not adequately
  track Parole Officers’ on-call work.

          32.     Defendants’ violations of the FLSA are willful. Defendants know that Parole
  Officers work after hours so frequently as to (1) specify that such work is an essential, required
  job duty; and (2) assign specific activity codes to such on-call work. Additionally, Defendants are
  well aware of their legal obligation to pay overtime compensation because, among other things,
  Defendants have been sued on multiple occasions for not paying overtime to DOC employees and
  because the United States Department of Labor has repeatedly found Defendants to be liable for
  violations of applicable overtime requirements.




                                                  5
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 6 of 8




                                CLAIM FOR RELIEF
                 FAIR LABOR STANDARDS ACT – COLLECTIVE ACTION
                               (Against All Defendants)

          33.    Mr. Ruiz and Mr. Morehead incorporate by reference all preceding paragraphs of
  this First Amended Complaint.

         34.    At all relevant times, Defendants have been, and continue to be, employers within
  the meaning of the FLSA.

       35.      At all relevant times, Defendants employed, and/or continue to employ, each of the
  members of the Collective within the meaning of the FLSA.

          36.   Pursuant to Section 3(s)(1)(C), the FLSA covers all public agency employees of
  state governments and their political departments/divisions. Pursuant to 29 C.F.R. § 541.3(b)(1),
  the FLSA applies to “parole or probation officers[.]”

         37.    Mr. Ruiz and Mr. Morehead consent in writing to be parties to this action pursuant
  to 29 U.S.C. § 216(b). A copy of Mr. Ruiz’s written consent is attached as Exhibit 2. A copy of
  Mr. Morehead’s written consent is attached as Exhibit 3.

          38.     At all relevant times, Defendants had a policy and practice of failing to pay Parole
  Officers overtime compensation for all hours worked in excess of forty (40) hours per workweek,
  specifically by failing to compensate Parole Officers for on-call time they were required to work.
  Such time is compensable under the FLSA.

         39.     As a result of Defendants’ willful failure to properly compensate their employees,
  including Mr. Ruiz, Mr. Morehead, and the Collective Action members, Defendants have violated
  and, continue to violate, the FLSA.

          40.    Defendants have failed to make, keep, and preserve records with respect to each of
  their employees sufficient to determine the wages, hours, and other conditions and practices of
  employment in violation of the FLSA.

          41.   The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
  within the meaning 29 U.S.C. § 255(a).

          42.    Due to Defendants’ FLSA violations, Mr. Ruiz and Mr. Morehead, on behalf of
  themselves and the Collective, are entitled to recover from Defendants unpaid overtime
  compensation, actual and liquidated damages, FICA, FUTA, PERA payments, state
  unemployment insurance, and any other required employment taxes, reasonable attorneys’ fees,
  costs, and disbursements of this action, pursuant to 29 U.S.C. § 216(b).




                                                   6
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 7 of 8




                                    PRAYER FOR RELIEF

         Wherefore, Mr. Ruiz and Mr. Morehead, on behalf of themselves and all other members of
  the Collective, respectfully request that this Court grant the following relief:

            a. Designation of this action as a collective action on behalf of the members of the
               Collective and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all
               similarly-situated members of an FLSA collective, apprising them of the pendency
               of this action, permitting them to assert timely FLSA claims in this action by filing
               individual consents to sue pursuant to 29 U.S.C. § 216(b), tolling of the statute of
               limitations, and appointing Mr. Ruiz, Mr. Morehead, and his counsel to represent
               the Collective;

            b. A declaratory judgment that the practices complained of herein are unlawful under
               the FLSA;

            c. An award of overtime compensation due under the FLSA;

            d. An award of liquidated and/or statutory penalties as a result of Defendants’ failure
               to pay overtime compensation pursuant to 29 U.S.C. § 216;

            e. An award of damages representing FICA, FUTA, PERA payments, state
               unemployment insurance, and any other required employment taxes;

            f. An award of pre-judgment and post-judgment interest at the maximum rate
               permitted by law;

            g. An award of costs and expenses of this action together with reasonable attorneys’
               and expert fees; and

            h. Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

         Mr. Ruiz and Mr. Morehead hereby demand a jury trial.




                                                 7
Case 1:20-cv-02643-RM-SKC Document 1-2 Filed 08/31/20 USDC Colorado Page 8 of 8




          Respectfully submitted this 10th day of August, 2020.

                                                     LEWIS | KUHN | SWAN PC
                                                     (Original on file at the offices of Lewis Kuhn Swan PC)


                                                     /s/ Andrew E. Swan
                                                     Paul F. Lewis
                                                     Michael D. Kuhn
                                                     Andrew E. Swan
                                                     620 North Tejon Street, Suite 101
                                                     Colorado Springs, CO 80903
                                                     Telephone:     (719) 694-3000
                                                     Facsimile:     (866) 515-8628
                                                     Email:         plewis@lks.law
                                                                    mkuhn@lks.law
                                                                    aswan@lks.law

                                                     Bill S. Finger
                                                     Casey J. Leier
                                                     FINGER LAW PC
                                                     29025-D Upper Bear Creek Road
                                                     Evergreen, CO 80439
                                                     Telephone:     (303) 674-6955
                                                     Facsimile:     (303) 674-6684
                                                     Email:         bill@fingerlawpc.com
                                                                    casey@fingerlawpc.com

                                                     Attorneys for Plaintiffs


  Plaintiffs’ Address:
  c/o Finger Law PC and Lewis Kuhn Swan PC,
  contact information supra1




  1
   Given Mr. Ruiz’s and Mr. Morehead’s positions, the public nature of this document, and Defendants’ preexisting
  access to such information, Mr. Ruiz’s and Mr. Morehead’s home addresses are not provided herein.


                                                         8
